RECEIVED

“David Gary Gladden” WU TS 2019

avid Gary

13193 South Old Knik Harbor Drive CLERK US. DISTRICT COURT
Wasilla, Alaska [99623] RAGE, A.K.

907-671-7370 Phone
907-357-8004 Fax (call to turn on)
dave@alaskaminuteman.com

“District Court of the United States”
District of Alaska
Anchorage, Alaska

David Gary Gladden, in propria persona
Plaintiff

CHRISTINA L. REIGH, in her personal and

)
)
)
Versus ) Case: 3:19-cv-99
)
)
Presumed Official Capacity )

Reply to Docket 19 of DARIO BORGHESAN (“BORGHESAN”) Opposition to Doc
13; Objection to Doc 14 and Objection to Doc 15; and, Docket 19 Should be Stricken

(“Reply”)
Table of Contents.

TL. Reply ...csesecsssscssessssessssssesesssscessessencassseseesscsessesssessasenseseessesseausseassesssseesssscassasevsseecareceaceses 1
A. Lawyers and Attorneys like BORGHESAN LIE with Impunity. ...........ccccseeee 1
B. Off- Point Pleading. 20... eeeesssssssssesesesesessssesssssssssvessssscscsssscscacscecesssseseasesseseatacensass 2
C. Attorneys Can’t Testify to FACTS or to the Truthfulness of Facts...........:::csccsesesese: 3

II. BORGHESAN Continues to File into the “United States District Court”..............000 3

III. Some RULE of Court Can’t Abrogate or Modify Substantive Law or Where Rights

are Secured by the Constitution of the United States. oo... cesssecssccessssssesesesseseetseteseeses 4

A. Rules of Court can’t Abrogate or Modify Substantive Law or Where Rights are
Secured by the Constitution... eeesessessceeseesecesscecseeeeseesseessncecsseesssesseesetennseesseenes 4
IV. BORGHESAN’s Objection to JUDGE REIGH is Meritless. ..............ccscsssesesecsseeeres 6

Case 3:19-cv-00099-SLG Document 21 Filed 07/15/19 Page 1 of 28
V. Gladden’s Demand to Transfer to a Bona Fide Article III Court Section 1 and Section

DQ vessscsscssessescssesceaceccssestestsssessessenesacsasscesseuscsescusesesencosseseqseessasscensessessesaessasdsseesecossosesesensonsonsees 9
A—United States District Courts are Article I Section 8 Clause 9 “Legislative Courts”9
B. GLEASON Is Not An Independent Article IIT Judge... ec eeeseeeseeseeseeteseeeeens 1]

VI. Congress Can’t Withdraw From judicial Cognizance any Subject From its Nature of

a Suit of Common Law or In Equity or Admiralty. ..............c:cscsccsssesserecsssesnessesesneesenersates 12
A. Public-Rights Doctrine and Private Rights................:cccssscssssesstesecsseeesseecesenensenesses 15
B. The CON of Allowing Non-Article II] Forums for Civil, Criminal and Bankruptcy
Trials.....cccccseccesesstsonscsssesssssessscnscssesssessossssecsesessesssscensenseseceseseeserseseneseaseasersesenssneenesnees 17
C. “Due Process of Law” and “By the Law of the Land” .0..........csesscsesesseesessceerensenes 19
D. Common Law Rules and Equity... ccscsssccncssseesessessssneessssesessasessssesseeseseeeenes 20

VIL. Conclusion. ....... ce eeccsceecseseecseeeseseessectscseeseesscsscscseeseassnsasenseeacenscesseeseesteenscenseaseentens 23

VIII. Verified Affidavit of David Gary Gladden. .0..........ccccccssssssecscnseessesneessesnenseeeneentens 25

IX. Certificate of Service oe esscssccssesecsscessessesscecsessessesseeessseasesscessenssseseessseesenseeeees 26

Case: 3:19-cv-99 ii

Case 3:19-cv-00099-SLG Document 21 Filed 07/15/19 Page 2 of 28
I. Reply
Comes Now, David Gary Gladden, (“Gladden”) Reply to Docket 19 of DARIO

BORGHESAN (“BORGHESAN”) Opposition to Doc 13; BORGHESAN’s
Objection to Doc 14; and, BORGHESAN’s Objection to Doc 15; and, Docket 19
Should be Stricken (“Reply”).

One thing that BORGHESAN excels in is LIES, being totally Off-Point and
continually trespassing into this Case in the “District Court of the United States” arising
under Article III Sections 1 and 2 exercising the “judicial Power of the United States” in
“All Cases in Law, and Equity.”

A. Lawyers and Attorneys like BORGHESAN LIE with Impunity.

Amazingly Congress clothed Lawyers and Attorneys like BORGHESAN with
immunity by enacting a Statute of the United States that grants government people and
others to outright Lie with Impunity as codified in 18 U.S.C. § 1001(b) which
BORGHESAN persists with in his Doc 19, to wit:

(a) Except as otherwise provided in this section, whoever, in any matter
within the jurisdiction of the executive, legislative, or judicial branch of
the Government of the United States, knowingly and willfully--

(1) falsifies, conceals, or covers up by any trick, scheme, or device a
material fact;

(2) makes any materially false, fictitious, or fraudulent statement or
representation; or

(3) makes or uses any false writing or document knowing the same to
contain any materially false, fictitious, or fraudulent statement or entry;

shall be fined under this title, imprisoned not more than 5 years or, if the
offense involves international or domestic terrorism (as defined in section
2331), imprisoned not more than 8 years, or both. If the matter relates to an

Case: 3:19-cv-99 1

Case 3:19-cv-00099-SLG Document 21 Filed 07/15/19 Page 3 of 28
offense under chapter 109A, 109B, 110, or 117, or section 1591, then the
term of imprisonment imposed under this section shall be not more than 8

years.

(b) Subsection (a) does not apply to a party to a judicial proceeding, or
that party’s counsel, for statements, representations, writings or
documents submitted by such party or counsel to a judge or magistrate

in that proceeding.
See also United States v. McNeil, 362 F.3d 570 cg" Cir. 2004); and, United States v.

Horvath, 492 F.3d 1075 (9"" Cir. 2007).
B. Off- Point Pleading.

The Supreme Court of the United States has by its repeated adjudications, stated
that if dicta or general expressions are not directly on-point they ought not to control
subsequent suits starting with Cohens v. Virginia, 19 U.S. 264, 399-400 (1821), to wit:

It is a maxim not to be disregarded, that general expressions, in every

opinion, are to be taken in connection with the case in which those

expressions are used. If they go beyond the case, they may be respected,

but ought not to control the judgment in a subsequent suit when the

very point is presented for decision. (emphasis added)

See also Central Virginia Community v. Katz, 126 S.Ct. 990, 996 (2006); Jean v.
Nelson, 472 U.S. 846, 872 (1985); Zenith Radio Corp. v. U.S., 437 U.S. 443, 462 (1978);
People of Puerto Rico v. Shell Co., 302 U.S. 253, 269 (1937); Oska Shosen Kaisha Line
v. U.S., 300 U.S. 98, 103 (1937); Humphrey’s Ex’r v. U.S., 295 U.S. 602, 627 (1935);
Myers v. U.S., 272 U.S. 52, 142 (1926); Joplin Mercantile Co. v. U.S., 236 U.S. 531, 538
(1915); Downes v. Bidwell, 1982 U.S. 244, 258 (1901); French v. Barber Asphalt Pav.

Co., 181 U.S. 324, 367 (1901); U.S. v. Wong Kim Ark, 169 U.S. 649, 679 (1898);

Case: 3:19-cv-99 2

Case 3:19-cv-00099-SLG Document 21 Filed 07/15/19 Page 4 of 28
Pollock v. Farmers’ Loan & Trust Co., 157 U.S. 429, 574 (1895); Leisy v. Hardin, 135
U.S. 100, 135 (1890); Carroll v. Carroll's Lessee, 57 U.S. 275, 287 (1853).

C. Attorneys Can’t Testify to FACTS or to the Truthfulness of Facts

See Trinsey v. Pagliaro, 229 F.Supp. 647, 649 (E.D.Penn. 1964); In Borbon v.
City of Tucson, 556 P.2d 1153, 1154 (Ct.App.Ariz. 1976), to wit:

Summary judgment cannot be granted on the basis of statements of
fact in the moving party's brief even though they are uncontroverted
by an opponent. Trinsey v. Pagliaro, 229 F.Supp. 647 (E.D.Pa.1964);
Wright & Miller, Federal Practice and Procedure, Vol. 10, Sec. 2723, p.
489. Similarly, the court may not take cognizance of positions
regarding the facts based upon exhibits that are merely parts of the
briefs and have not been otherwise verified or supported. Goldman v.
Summerfield, 94 U.S.App.D.C. 209, 214 F.2d 858 (1954). However,
admissions in the brief by the party opposing the motion may be used in
determining that there is no genuine issue as to any material facts since they
are functionally equivalent to ‘admissions on file' which are expressly
mentioned in Rule 56(c), Arizona Rules of Civil Procedure. Cf. Allison v.
Mackey.

In United States v. Roberts, 618 F.2d 530, 536-537 (9" Cir. 1980) “United States
v. Arroyo-Angulo, 580 F.2d 1137, 1150 (2nd Cir. 1978) (concurring opinion). We agree.
The prosecution may not portray itself as a guarantor of truthfulness.” See United
States v. Collins, 401 F3d. 212, 216 (4rh Cir. 2005); United States v. Collins, 415 F. 3d
304, 308 (4" Cir. 2005); United States v. Simtob, 901 F.2d 799, 806 (9" Cir. 1990).

II. BORGHESAN Continues to File into the “United States District Court”

Saul Alinsky would give BORGHESAN an A+ who wrote the book “Rules for
Radicals” dedicated his book to Lucifer and stating to NEVER admit the CON and
accuse you opponent of what you are guilty of—Hillary Clinton wrote a thesis on this

being a star pupil as was Obama a star pupil of Alinsky’s.

Case: 3:19-cv-99 3

Case 3:19-cv-00099-SLG Document 21 Filed 07/15/19 Page 5 of 28
BORGHESAN does not establish or object that Gladden’s Complaint is
illegally or unlawfully filed into a bona fide Article III Sections 1 and 2 “District
Court of the United States” “exercising the judicial Power of the United States” in
“all Cases in Law, and Equity” but tries to evade by some procedure or rule to
proceeding forward with the Complaint.

Ili. Some RULE of Court Can’t Abrogate or Modify Substantive Law or Where
Rights are Secured by the Constitution of the United States.

Gladden incorporates all of Docket 10 with its 59 Attachments into this Reply. Of
course BORGHESAN does not want to recognize Docket 10 and its 59 Attachments
as this is conclusive evidence of unassailable facts that REIGH was proceeding in
“Clear absence of all jurisdiction” as REIGH had no “Office” established by the
Legislature of the State of Alaska or by the Constitution therein flows a fortiori that
REIGH was not a de jure Officer nor a de facto Officer.

A. Rules of Court can’t Abrogate or Modify Substantive Law or Where Rights are
Secured by the Constitution.

 

For BORGHESAN in any Court or Tribunal to invoke its Rules requires several
essential elements with one being the right secured in the Constitution of the United
States arising under Article III Sections 1 and 2 “exercising the judicial Power of the
United States” in “all Cases in Law and Equity” exists in the “United States District
Court,” which Does Not Exist. The Right is secured in the Constitution of the United

States in Article II] Sections 1 and 2.

Case: 3:19-cv-99 4

Case 3:19-cv-00099-SLG Document 21 Filed 07/15/19 Page 6 of 28
It was held that no rule of court can abrogate or modify the substantive law or
enlarge or restrict jurisdiction in the adjudged decision of Washington-Southern Nav. Co.
v. Baltimore & Philadelphia Co. 263 U.S. 629, 635 (1924), to wit;

But no rule of court can enlarge or restrict jurisdiction. Nor can a rule

abrogate or modify the substantive law. This is true, whether the court to

which the rules apply be one of law, of equity or admiralty.

And in the where fundamental rights are secured in the Constitution are at issue
there can be no rule making or legislation that would abrogate these fundamental rights as
held in the adjudged decision of Miranda v. State of Arizona, 384 U.S. 436, 491 (1966),

to wit:

Where rights secured by the Constitution are involved, there can be no
rule making or legislation which would abrogate them.

Miranda, ibid. is well settled as evidenced in Davis v. Passman, 571 F.2d 793, 811
(5" Cir. 1978); Polar Shipping Itd. V. Oriental Shipping Corp., 680 F.2d 627 635 (9" Cir.
1982); Resident Advisory Bad. v. Rizzo, 463 F.Supp. 694, 699 (E.D.Pa. 1979); Strange v.
James, 323 F.Supp. 1230, 1233 FN6 (D.Kan. 1971); Grand Bahama Petroleum Co., Ltd.
V. Canadian Transp. Agencies, Ltd., 450 F.Supp. 447, 450 (W.D.Wash. 1978); United
‘States v. Kowalik, 809 F.Supp. 1571, 1573 (S.D.Fla. 1992); Halderman v. Pennhurst
State School and Hospital, 533 F.Supp. 631, 639 (E.D.Pa. 1981); El Ameen Bey v.
Stumpf, 825 F.Supp.2d 537, 548 (D.N.J. 2011); United States v. Hopkins, 329 F.R.D. 285,
306 (D.N.Mex. 2018); United States v. Hopkins, 927 F.Supp.2d 1120, 1146 (D.N.Mex.
2013); Inre Allen, 455 P.2d 143, 146 (Sup.Ct.Ca. 1969); People ex rel. Boyle v. Cruise,

189 N.Y.S. 338, 342 (Sup.Ct.App.Div. 1921); State v. Fuller, 504 P.2d 1393, 1398

Case: 3:19-cv-99 5

Case 3:19-cv-00099-SLG Document 21 Filed 07/15/19 Page 7 of 28
(Ct.App.Ore. 1973); State v. Broussard, 517 80.2d 1000, 1005 (Ct.App.La. 1987); In re
James, 283 N.Y.S.2d 126, 141 (Sup.Ct.N.Y. 1967).

Therefore, BORGHESAN’s objection to Docket 10 is irrelevant, is not supported
by Laws of the United States or supported by the holdings of the Courts of the United
States especially Miranda v. State of Arizona, 384 U.S. 436, 491 (1966).

IV. BORGHESAN’s Objection to JUDGE REIGH is Meritless.
BORGHESAN by his ipse dixit pontification using Civil Rule 11.1(a)(1) wherein

this “United States District Court’s” Rules only have applications upon the establishment
of Gladden’s Complaint is in a “District Court of the United States” with “subject matter
jurisdiction” and “personal jurisdiction” arising under Article III Sections 1 and 2
exercising the “judicial Power of the United States” in “all Cases in Law and Equity.”
BORGHESAN does not address a single one of several essential elements that REIGH
“practices” her FRAUD in the Administrative District established by the Alaska Bar
Association.

The Complaint is against “CHRISTINA L. REIGH” (“REIGH”) is in her
personal and Presumed Official Capacity for proceeding against Gladden after Gladden
had given REIGH “actual notice” that she was proceeding with a “clear absence of all
jurisdiction”! in the Case: 3D]-18-00002CI in Dillingham, Alaska under the “State Bar

Bylaws, Art. I § 6 Administrative Districts—(3)“Third Judicial District” with this

 

' Stump v. Sparkman, 435 U.S. 349, 349, 356-357 (1978) “Held: ... (a) A judge will not be
deprived of immunity because the action he took was in error, was done maliciously, or was in
excess of his authority, but rather he will be subject to liability only when he has acted in the
"clear absence of all jurisdiction," Bradley v. Fisher, 13 Wall. 335, 351, 20 L.Ed. 646. Pp.
1104-1105 (1871),”

Case: 3:19-cv-99 6

Case 3:19-cv-00099-SLG Document 21 Filed 07/15/19 Page 8 of 28
Third Amended Complaint and in the Nature of a Quo Warranto. (“Complaint”)
and BORGHESAN ignores same as this essential element does not exist if ignored.
Sorry, BORGHESAN, it still remains an essential element of the Complaint that is
supported by relevant evidence.

The “Third Judicial District” is an “administrative district” “created” by the
Alaska Bar (Not the Legislature of the State of Alaska or the Constitution for the
State of Alaska) as evidenced by Attachment 1—State Bar Bylaws, Art. Il, Sections 6.
Administrative Districts (“Attach 1—State Bar Bylaws, Art. I”), to wit:

Section 6. Administrative Districts. For the purpose of the

administration of the Act, these Bylaws, the Rules, and the Policies and

Regulations promulgated under them, four administrative districts, based

in part upon the judicial districts existing in 1973, are created as
follows:

(1) The First Judicial District of Alaska;

(2) The Second and Fourth Judicial Districts of Alaska combined;

(3) The Third Judicial District of Alaska; and

(4) Any jurisdiction or geographical area outside the State.

The constitutional Venue for an “Office” within the “Third District”? as
established by the Legislature of the State of Alaska in 1959 in SLA 1959, ch. 50, § 16
codified today in ©AS § 22.10.010—Establishment of Superior Court is evidenced by
Attachment 2—SLA 1959, ch. 50, § 16 (“Attach 2—-SLA 1959 ch. 50, § 16”).

And further, REIGH has been knowingly and intentionally proceeding against

Gladden after Gladden had given REIGH “actual notice” with a “clear absence of all

jurisdiction” using the Alaska Bar “Administrative Districts’ by the Alaska Bar

 

* SLA 1959, ch. 50, § 16 codified today in ©AS § 22.10.010—Establishment of Superior Court.

Case: 3:19-cv-99 7

Case 3:19-cv-00099-SLG Document 21 Filed 07/15/19 Page 9 of 28
Association with “District” defined and evidenced in the State Bylaws, Art. XIII (5)
“District” means an administrative district of Alaska, as defined in Article I, Section 6
being Attachment 3—Definition of “District” by the Alaska Bar (“Attach 3—
Definition of “District” by the Alaska Bar”).

REIGH uses the “administrative district” of the Alaska Bar Attach 1—State Bar
Bylaws, Art. I”) being “IN THE SUPERIOR COURT FOR THE STATE OF
ALASKA” instead of the constitutional “In the Superior Court of the State of Alaska”
established by Attach 2—SLA 1959 ch. 50, § 16.

And further, REIGH has been proceeding against Gladden after being given
“actual notice” that REIGH had no “Office” established by the Constitution for the State
of Alaska or the Legislature of the State of Alaska therein flows a fortiori that REIGH is
not a “de jure officer” nor a “de facto officer” as there must exist an “office” established
by the Constitution for the State of Alaska or by the Legislature of the State of Alaska.
See Memorandum on de jure and de facto, infra.

BORGHESAN conveniently does not oppose or affirm the “Third District”
established by the Legislature of the State of Alaska; and, BORGHESAN does not
oppose or affirm the “Third Judicial District” administrative district established by the
Alaska Bar Association in being an essential element that REIGH knowingly and

intentionally proceeded against Gladden in “clear absence of all jurisdiction” with no

 

> Stump v. Sparkman, 435 U.S. 349, 349, 356-357 (1978) “Held: ... (a) A judge will not be
deprived of immunity because the action he took was in error, was done maliciously, or was in
excess of his authority, but rather he will be subject to liability only when he has acted in the

Case: 3:19-cv-99 8

Case 3:19-cv-00099-SLG Document 21 Filed 07/15/19 Page 10 of 28
“Office.” Yet, BORGHESAN by magical fiat with his faux documents arrives that
Gladden is in error. Shocking to say the least that this level of LYING exists within the

State of Alaska lawyer ranks!

V. Gladden’s Demand to Transfer to a Bona Fide Article III] Court Section 1 and
Section 2

BORGHESAN does admit that this “United States District Court” in the District
of Alaska is created pursuant Article I Section 8 Clause 9 “To constitute Tribunals
inferior to the Supreme Court.” BORGHESAN then proceeds to magically conflate “28
U.S.C. § “judicial power of a district court .. . exercised by a single judge” to be the
same as “judicial power of the United States” in “all Cases in Law and in Equity.” This
is a TOTAL LIE being merely another ipse dixit pontification by BORGHESAN.
Gladden will brief out the substantive elements that Article II] can’t be posited in any
Article I Tribunal, that Congress can’t withdraw the Article II courts from Gladden and
that the Right is secured for Gladden in Article III.

A—United States District Courts are Article I Section 8 Clause 9 “Legislative
Courts”

 

Of course BORGHESAN and GLEASON are deemed to know the law with both
having the knowledge that the “United States District Court” is merely an Article I,
Section 8, Clause 9 “To constitute Tribunals inferior to the supreme Court.”

This is evidenced by Eastern Metals Corporation v. Martin, 191 F.Supp. 245, 248
(S.D.N.Y. 1960), to wit:

A United States District Court is an ‘inferior’ court, i.e., inferior to the

 

 

"clear absence of all jurisdiction,” Bradley v. Fisher, 13 Wall. 335, 351, 20 L.Ed. 646. Pp.
1104-1105 (1871),”

Case: 3:19-cv-99 9

Case 3:19-cv-00099-SLG Document 21 Filed 07/15/19 Page 11 of 28
United States Supreme Court. The District Court is a tribunal created by
Congress under the power given to Congress by Article 1, Section 8,
Clause 9, of the United States Constitution, which provides that Congress
shall have power ‘To constitute Tribunals inferior to the Supreme
Court’. Romero v. International Terminal Operating Co., 358 U.S. 354, 79
S.Ct. 468, 3 L.Ed. 368. The creation and composition of the United
States District Courts is presently set forth in T. 28 U.S.C. § 132. A
United States District Court has only such jurisdiction as the Congress
confers upon the court.

 

 

The general jurisdiction of United States District Courts is set forth in
T. 28 U.S.C. Chap. 85 (§§ 1331 to 1360).

 

 

And this Ruse of Article [II “District Court of the United States
will most certainly be continued by BORGHESAN and supported by GLEASON that
this “Controversy” by ipse dixit pontifications of BORGHESAN claiming, or never
admitting, that this “United States District Court” does NOT arise under Article III
Sections 1 and 2 exercising the “Judicial Power of the United States” and that “The
judicial Power shall extend to all Cases, in Law and equity, arising under this
Constitution, the Laws of the United States, and Treaties made, or which shall be made,
under their Authority.”

That this “United States District Court” is a bona fide Article III Sections 1 and 2
Court of the United States, i.e. “District Court of the United States” is also conclusively
refuted by United States v. Roberts, 618 F.2d 530, 546 (9"" Cir. 1980), to wit:

There shall be in each judicial district a district court . . .” and “the judicial

power of a district court ... may be exercised by a single judge.. .”.

This last provision should be noticed; it is fundamental that a district

judge has no judicial power individually; his judicial power is exercised

as the representative of a court. “(J)urisdiction is lodged in a court, not

in a person. The judge, exercising the jurisdiction, acts for the court”.

In re Brown, 346 F.2d 903, 910 (Sth Cir. 1965), quoted with approval in
United States v. Teresi, 484 F.2d 894, 898 (7th Cir. 1973). * * * The

 

Case: 3:19-cv-99 10

Case 3:19-cv-00099-SLG Document 21 Filed 07/15/19 Page 12 of 28
Supreme Court has said: “District Courts are solely the creation of
statute, and the place in which a judge thereof may exercise
jurisdiction is subject absolutely to the control of Congress”. McDowell
v. United States, 159 U.S. 596, 598-9, 16 S.Ct. 111, 111-112, 40 L.Ed. 271
(1895)

It is an unassailable FACT that GLEASON acts as a “representative of the
court” supra.; and further, that “The judge [GLEASON] . . . acts for the court;” and
further, that GLEASON is “subject absolutely to the control of Congress” and not an
“independent Judge” arising under Article III sections | and 2 exercising the “judicial
Power of the United States” but exercising the “judicial power of a district court” as
evidenced also in 28 U.S.C. 132(c). BORGHESAN has no choice as BORGHESAN
will ONLY file and have allegiance to the “United States District Court” that is
merely an Article I, Section 8, Clause 9 “To constitute Tribunals inferior to the
supreme Court.”

B. GLEASON Is Not An Independent Article III Judge.

As evidenced in Eastern Metals Corporation v. Martin, 191 F.Supp. 245, 248
(S.D.N.Y. 1960), supra and United States v. Roberts, 618 F.2d 530, 546 (9" Cir. 1980),
supra, wherein GLEASON is not an “independent judge” arising under Article II.
Gladden in demanding an independent judge and as stated in all is lost if our judges are
not independent, i.e. in O'Donoghue v. United States, 289 U.S. 516, 532 (1933), to wit:

Justice Marshall, in the course of the debates of the Virginia State
Convention of 1829--1830 (pp. 616, 619), used the following strong and
frequently quoted language:

'The Judicial Department comes home in its effects to every
man's fireside; it passes on his property, his reputation, his life, his all.
Is it not, to the last degree important, that he should be rendered

Case: 3:19-cv-99 1

Case 3:19-cv-00099-SLG Document 21 Filed 07/15/19 Page 13 of 28
VI. Congress Can’t Withdraw From judicial Cognizance any Subject From its

flushed), as BORGHESAN’s Pleading are founded only in LIES and BORGHESAN’s
ipse dixit pontifications. Pssst BORGHESAN. One thousand (1,000) LIES will not

equal even ONE Truth; and BORCHESAN seems to have no knowledge of the two

perfectly and completely independent, with nothing to influence or
control him but God and his conscience? * * * I have always thought,
from my earliest youth till now, that the greatest scourge an angry
Heaven ever inflicted upon an ungrateful and a sinning people, was an
ignorant, a corrupt, or a dependent Judiciary.’

In a very early period of our history, it was said, in words as true to-
day as they were then, that ‘if they (the people) value and wish to
preserve their Constitution, they ought never to surrender the
independence of their judges.’

Nature of a Suit of Common Law or In Equity or Admiralty.

BORGHESAN needs to quit drinking water out of the toilet (should first be

most important words in law being “Prove It.”

is subject to a suit at the common law, or in equity, or admiralty. Congress may bring
“public rights” issues that may be presented in such a form that they are susceptible of

judicial determination in an Article I Tribunal but Congress may not bring them under

Congress can’t withdraw from judicial cognizance any matter, which by its nature

 

the cognizance of the Courts of the United States arising under Article III sections 1 and

2, ie. the “judicial power of the United States” can’t be shared as evidenced in Murray's

Lessee v. Hoboken Land & Improvement Co., 59 U.S. 272, 284-285 (1856), to wit:

Case:

To avoid misconstruction upon so grave a subject, we think it proper to
state that we do not consider congress can either withdraw from
judicial cognizance any matter which, from its nature, is the subject of
a suit at the common law, or in equity, or admiralty; nor, on the other
hand, can it bring under the judicial power a matter which, from its

3:19-cv-99 12

Case 3:19-cv-00099-SLG Document 21 Filed 07/15/19 Page 14 of 28
Case:

nature, is not a subject for judicial determination. At the same time
there are matters, involving public rights, which may be presented in
such form that the judicial power is capable of acting on them, and
which are susceptible of judicial determination, but which congress
may or may not bring within the cognizance of the courts of the United
States, as it may deem proper. Equitable claims to land by the inhabitants
of ceded territories form a striking instance of such a class of cases; and as
it depends upon the will of congress whether a remedy in the courts shall be
allowed at all, in such cases, they may regulate it and prescribe such rules
of determination as they may think just and needful. Thus it has been
repeatedly decided in this class of cases, that upon their trial the acts of
executive officers, done under the authority of congress, were conclusive,
either upon particular facts involved in the inquiry or upon the whole title.
Foley v. Harrison, 15 How. 433; Burgess v. Gray, 16 How. 48; [Minnesota
Mining Co. v. National Mining Co., 70 US. 332 (1865)] The Minnesota
Mining Company at the present term.

It is true, also, that even in a suit between private persons to try a question
of private right, the action of the executive power, upon a matter committed
to its determination by the constitution and laws, is conclusive. Luther v.
Borden, 7 How. 1; Doe v. Braden, 16 How. 635.

In Stern v. Marshall, 564 U.S. 462, 482-483, 484 (2014), to wit:

As its text and our precedent confirm, Article III is “an inseparable
element of the constitutional system of checks and balances” that “both
defines the power and protects the independence of the Judicial
Branch.” Northern Pipeline, 458 U.S., at 58, 102 S.Ct. 2858 (plurality
opinion). Under “the basic concept of separation of powers ... that flow[s]
from the scheme of a tripartite government” adopted in the Constitution,
“the ‘judicial Power of the United States’ ... can no more be shared”
with another branch than “the Chief Executive, for example, can share
with the Judiciary the veto power, or the Congress share with the Judiciary
the power to override a Presidential veto.” United States v. Nixon, 418 U.S.
683, 704, 94 S.Ct. 3090, 41 L.Ed.2d 1039 (1974) (quoting U.S. Const., Art.
Ill, § 1).
* * OF

The Framers undertook in Article III to protect citizens subject to the
judicial power of the new Federal Government from a repeat of those

abuses.
* * +

Article III could neither serve its purpose in the system of checks and
balances nor preserve the integrity of judicial decisionmaking if the other

3:19-cv-99 13

Case 3:19-cv-00099-SLG Document 21 Filed 07/15/19 Page 15 of 28
branches of the Federal Government could confer the Government’s
“judicial power” on entities outside Article III. That is why we have long
recognized that, in general, Congress may not “withdraw from judicial
cognizance any matter which, from its nature, is the subject of a suit at
the common law, or in equity, or admiralty.” Murray’s Lessee v.
Hoboken Land & Improvement Co., 59 U.S. 272, 18 How. 272, 284, 15
L.Ed. 372 (1856). When a suit is made of “the stuff of the traditional
actions at common law tried by the courts at Westminster in 1789,”
Northern Pipeline, 458 U.S., at 90, 102 S.Ct. 2858 (Rehnquist, J.,
concurring in judgment), and is brought within the bounds of federal
jurisdiction, the responsibility for deciding that suit rests with Article
Ill_judges in Article II] courts. The Constitution assigns that_job—
resolution of “the mundane as well as the glamorous, matters of
common law and statute as well as constitutional law, issues of fact as
well as issues of law”—to the Judiciary. /d, at 86-87, n. 39, 102 S.Ct.
2858 (plurality opinion).

 

 

 

 

 

 

Also in Oil States Energy Services, LLC, v. Greene ’s Energy Group, LLC, 138
S.Ct. 1365, 1372-1373 (2018), to wit:

Article III vests the judicial power of the United States “in one supreme
Court, and in such inferior Courts as the Congress may from time to time
ordain and establish.” § 1. Consequently, Congress cannot “confer the
Government’s ‘judicial *1373 Power’ on entities outside Article III.” Stern
v. Marshall, 564 U.S. 462, 484, 131 S.Ct. 2594, 180 L.Ed.2d 475 (2011).

Judge Gorsuch in Oil States Energy Services, LLC, v. Greene’s Energy Group,
LLC, 138 S.Ct. 1365, 1381 (2018), dissenting opinion, affirms in this Court’s judgment
that the court does not quarrel with the holdings in Murray’s Lessee v. Hoboken Land &
Improvement Co., 59 U.S. 272, 284 and Stern v. Marshall, 564 U.S. 462, 484 2011).
But Judge Gorsuch states in Oil States, ibid @ 1381, to wit:

Of course, all this invites the question: how do we know which cases
independent judges must hear? The Constitution’s original public
meaning supplies the key, for the Constitution cannot secure the
people’s liberty any less today than it did the day it was ratified. The
relevant constitutional provision, Article III, explains that the federal

“judicial Power” is vested in independent judges. As originally

 

Case: 3:19-cv-99 14

Case 3:19-cv-00099-SLG Document 21 Filed 07/15/19 Page 16 of 28
understood, the judicial power extended to “suit[s] at the common law, or
in equity, or admiralty.”

What has happened with Congress constituting Article I Section 8 Clause

“legislative
courts” in “United States District Courts” where Gorsuch @1386, ibid. express what is

the reason for Article III Courts, being to wit:

Today’s decision may not represent a rout but it at least signals a
retreat from Article [II’s guarantees. Ceding to the political branches
ground they wish to take in the name of efficient government may seem
like an act of judicial restraint. But enforcing Article III isn’t about
protecting judicial authority for its own sake. It’s about ensuring the
people today and tomorrow enjoy no fewer rights against
governmental intrusion than those who came before. And the loss of
the right to an independent judge is never a small thing. It’s for that
reason Hamilton warned the judiciary to take “all possible care ... to defend
itself against” intrusions by the other branches. The Federalist No. 78, at
466. It’s for that reason I respectfully dissent.

In Wellness Intern. Newwork, Ltd, v. Shariff, 135 $.Ct. 1932, 1938, 1938 (2014), to wit:

Because these protections help to ensure the integrity and independence of
the Judiciary, “we have long recognized that, in general, Congress may not
withdraw from” the Article III courts “any matter which, from its
nature, is the subject of a suit at the common law, or in equity, or in
admiralty.” Stern v. Marshall, 564 U.S. 462, 483 (2011) (internal
quotation marks omitted).

A. Public-Rights Doctrine and Private Rights.

This instant case is NOT clothed in the “public-rights doctrine,” wherein an in-
depth examination of “public-rights doctrine” versus “private rights” is found in Oil
States Energy Services, LLC v. Greene’s Energy Group, LLC, 138 S.Ct. 1365, 1372-

1373, to wit:

Article III vests the judicial power of the United States “in one supreme

Case: 3:19-cv-99 15

Case 3:19-cv-00099-SLG Document 21 Filed 07/15/19 Page 17 of 28
Court, and in such inferior Courts as the Congress may from time to time
ordain and establish.” § 1. Consequently, Congress cannot “confer the
Government’s ‘judicial *1373 Power’ on entities outside Article III.” Stern
v. Marshall, 564 U.S. 462, 484, 131 S.Ct. 2594, 180 L.Ed.2d 475 (2011).
When determining whether a proceeding involves an exercise of Article III
judicial power, this Court’s precedents have distinguished between “public
rights” and “private rights.” Executive Benefits Ins. Agency v. Arkison,
573 U.S 25 (2014) (internal quotation marks omitted). Those precedents
have given Congress significant latitude to assign adjudication of public
rights to entities other than Article II] courts. See ibid.; Stern, supra, at
488-492, 131 S.Ct. 2594.

This Court has not “definitively explained” the distinction between public
and private rights, Northern Pipeline Constr. Co. v. Marathon Pipe Line
Co., 458 U.S. 50, 69, 102 S.Ct. 2858, 73 L.Ed.2d 598 (1982), and its
precedents applying the public-rights doctrine have “not been entirely
consistent,” Stern, 564 U.S., at 488, 131 S.Ct. 2594. But this case does not
require us to add to the “various formulations” of the public-rights doctrine.
Ibid. Our precedents have recognized that the doctrine covers matters
“which arise between the Government and persons subject to its
authority in connection with the performance of the constitutional
functions of the executive or legislative departments.” Crowell v.
Benson, 285 U.S. 22, 50, 52 S.Ct. 285, 76 L.Ed. 598 (1932). In other words,
the public-rights doctrine applies to matters “ ‘arising between the
government and others, which from their nature_do not require
judicial determination and yet are susceptible of it.’ ” /bid. (quoting Ex
parte Bakelite Corp., 279 U.S. 438, 451, 49 S.Ct. 411, 73 L.Ed. 789
(1929)). Inter partes review involves one such matter: reconsideration of
the Government’s decision to grant a public franchise.

 

 

In Wellness Intern. Newwork, Ltd, v. Shariff, 135 S.Ct. 1932, 1938, 1938 (2014),
to wit:

Because these protections help to ensure the integrity and independence of
the Judiciary, “we have long recognized that, in general, Congress may not
withdraw from” the Article II] courts “any matter which, from its
nature, is the subject of a suit at the common law, or in equity, or in
admiralty.” Stern v. Marshall, 564 U.S. 462, 483 (2011) (internal
quotation marks omitted).

Case: 3:19-cv-99 16

Case 3:19-cv-00099-SLG Document 21 Filed 07/15/19 Page 18 of 28
B. The CON of Allowing Non-Article I] Forums for Civil, Criminal_and
Bankruptcy Trials

Wellness Intern. Newwork, Ltd, v. Shariff, 135 S.Ct. 1932, 1938, 1943, 1944
(2014) attempts to justify that by the parties giving consent in limited circumstances that
justifies the use of Article I Tribunals that can preside over a civil trial, criminal trial and
bankruptcy cases.

But a bona fide Article III section 1 and 2 “inferior court” is required to exist first
to supervise an Article I Tribunal Article I Section 8 Clause 9 “to constitute Tribunals
inferior to the supreme Court” with the essential elements of an Article III “District Court
of the United States” being: (1) Article III Section 1. “The judicial Power of the United
States, shall be vested in one supreme Court, and in such inferior Courts as the
Congress may from time to time ordain and establish;” and, (2) Article III Section 2.

The judicial Power shall extend to all Cases, in Law and Equity, arising under this

 

Constitution, the Laws of the United States, and Treaties made, or which shall be
made, under their Authority is a sine gua non for a Court of the United States arising
under Article III Sections 1 and 2 “exercising the judicial Power of the United States”
and “in all Cases in Law and Equity.”

Remember, “Congress may not withdraw from judicial cognizance any matter
which, from its nature, is the subject of a suit at the common law, or in equity, or
admiralty” as pronounced the well settled issue in Stern v. Marshall, 564 U.S. 462, 482-
483, 484 (2014), to wit;

That is why we have long recognized that, in general, Congress may not

“withdraw from judicial cognizance any matter which, from its nature,

Case: 3:19-cv-99 17

Case 3:19-cv-00099-SLG Document 21 Filed 07/15/19 Page 19 of 28
is the subject of a suit at the common law, or in equity, or admiralty.”
Murray’s Lessee v. Hoboken Land & Improvement Co., 59 U.S. 272, 18
How. 272, 284, 15 L.Ed. 372 (1856). When a suit is made of “the stuff of
the traditional actions at common law tried by the courts at
Westminster in 1789,” Northern Pipeline, 458 U.S., at 90, 102 S.Ct. 2858
(Rehnquist, J., concurring in judgment), and is brought within the bounds
of federal jurisdiction, the responsibility for deciding that suit rests
with Article III judges in Article HI courts. The Constitution assigns
that job—resolution of “the mundane as well as the glamorous, matters
of common law and statute as well as constitutional law, issues of fact
as well as issues of law”—to the Judiciary. /d., at 86-87, n. 39, 102 S.Ct.
2858 (plurality opinion).

 

 

The United States District Court is irrevocably precluded as the unambiguous

codified statute in 28 U.S.C. § 132(c) is “exercising the judicial power of a district
court . .. by a single judge;” and the Bankruptcy Court being part of the “district court”

(United States District Courts) mirrors 28 U.S.C. § 132 as found 28 U.S.C. § 151—

Designation of bankruptcy courts, to wit:

In each judicial district, the bankruptcy judges in regular active service
shall constitute a unit of the district court to be known as the bankruptcy
court for that district. Each bankruptcy judge, as a judicial officer of the
district court, may exercise the authority conferred under this chapter with
respect to any action, suit, or proceeding and may preside alone and hold
a regular or special session of the court, except as otherwise provided by
law or by rule or order of the district court.

In Wellness Intern. Newwork, Ltd, v. Shariff, 135 S.Ct. 1932, 1938, 1943, 1944 in

Jury selection, civil trials, criminal trial with the knowing consent of the parties is
attempted to be authorized but is precluded even with consent as the people of the United
States have a personal right to have bona fide Article III sections 1 and 2 Courts of the
United States, but here is the CON with the presumption of the existence of “inferior

courts” exercising the “judicial Power of the United States” in “all Cases in Law, and

Equity” that DO NOT exist, to wit:

Case: 3:19-cv-99 18

Case 3:19-cv-00099-SLG Document 21 Filed 07/15/19 Page 20 of 28
The Court concluded that allowing a magistrate judge to supervise jury
selection—with consent—does not violate Article III, explaining that
“litigants may waive their personal right to have an Article ITI judge
preside over a civil trial,” id, at 936, 111 S.Ct. 2661 (citing Schor, 478
USS., at 848, 106 S.Ct. 3245), and that “[t]he most basic rights of criminal
defendants are similarly subject to waiver,” 501 U.S., at 936, 111 S.Ct.
2661. And “fe]ven assuming that a litigant may not waive structural
protections provided by Article III,” the Court found “no such structural

protections ... implicated by” a magistrate judge’s supervision of voir dire.
* KOK

 

The lesson of Schor, Peretz, and the history that preceded them is plain:
The entitlement to an Article III adjudicator is “a personal right” and
thus ordinarily “subject to waiver,” Schor, 478 U.S., at 848, 106 S.Ct. 3245.
Article III also serves a structural purpose, “barring congressional
attempts ‘to transfer jurisdiction [to non-Article III tribunals] for the
purpose of emasculating’ constitutional courts and thereby prevent
[ing] ‘the encroachment or aggrandizement of one branch at the
expense of the other.’ ” /d., at 850, 106 S.Ct. 3245 (citations omitted). But
allowing Article I adjudicators to decide claims submitted to them by
consent does not offend the separation of powers so long as Article III
courts retain supervisory authority over the process.

C. “Due Process of Law” and “By the Law of the Land”

In Murray’s Lessee v. Hoboken Land & Improvement Co., 59 U.S. 272, 276, 279-

280 (1855), to wit:

“The words, ‘due process of law,’ were undoubtedly intended to convey
the same meaning as the words, ‘by the law of the land,’ in Magna
Charta. * * * But is it ‘due process of law?’ The constitution contains no
description of those processes which it was intended to allow or forbid. It
does not even declare what principles are to be applied to ascertain whether
it be due process. It is manifest that it was not left to the legislative
power to enact any process which might be devised. The article is a
restraint on the legislative as well as on the executive and judicial powers
of the government, and cannot be so construed as to leave congress free to
make any process ‘due process of law,’ by its mere will. * * *This
legislative construction of the constitution, commencing so early in the
government, when the first occasion for this manner of proceeding arose,
continued throughout its existence, and repeatedly acted on by the judiciary
and the executive, is entitled to no inconsiderable weight upon the question

Case: 3:19-cv-99 19

Case 3:19-cv-00099-SLG Document 21 Filed 07/15/19 Page 21 of 28
whether the proceeding adopted by it was ‘due process of law.’ Prigg v.
Pennsylvania, 16 Pet. 621; United States v. Nourse, 9 Pet. 8; Randolph’s
case, 2 Brock. 447; Nourse’s case, 4 Cranch, C. C. R. 151; Bullock’s case,
(cited 6 Pet. 485, note.)

D. Common Law Rules and Equity.

The only court that has the requirement of rules of common law and equity is
found in the United States Court of Federal Court of Claims is empowered to use
Rules of Common Law and Equity is found in 28 U.S.C. § 2515 New Trial; Stay of
Judgment “(a) The United States Court of Federal Claims may grant a plaintiff a new
trial on any ground established by rules of common law or equity applicable as
between private parties.”

In Purcell Envelope Col. V. United States, 48 Ct.Cl. 66, 70, 71 (Fed.Ct.Cl. 1913),
to wit:

The word “may,” as used in the statute, means “shall” under the principle

that where a statute directs the doing of a thing for the sake of justice or

the public good the wordmayis the same as the word shail.

Rex v. Barlow, 2 Salk., 609; Henry v. United States, 15 C. Cls. R., 162. The

statute does not so much give the court discretion as it does confer a power,

and this power must be exercised whenever a prima facie case is shown.
* *

 

[A]nd, though such a power may be somewhat anomalous, it is a power
expressly given, and that every person submitting himself to the
jurisdiction of the court for the prosecution of his claim submits
himself to the operation of the statute.

The provisions of former § 282 [2215] of this title seemed to apply to the Court of

Claims [now Court of Federal Claims] only as found in Lynah v. United States, 106 F.
121 (C.C.S.C.1901). In King v. United States, 31 Ct.Cl. 304, 306 (U.S.Ct.Cl. 1896) “The

claimant may have been misled by the brief of the defendants . . . Under all the facts

Case: 3:19-cv-99 20

Case 3:19-cv-00099-SLG Document 21 Filed 07/15/19 Page 22 of 28
and circumstances of the case, it is the opinion of the court that the claimant should have
an opportunity to retry his case upon such testimony as he may be able to produce and the
motion it therefore allowed. In Axman v. United States, 48 Ct.Cl. 376, 379 (Fed.Ct.Cl.
1913) “{[But” nevertheless litigation can not be prolonged and cases permitted to extend
over a long period of years by innumerable motions designed to correct these errors,
unless it is apparent to the point of certainty that the correction would bring about a
different result.” In Pocono Pines Assembly Hotels Co. v. United States, 73 Ct.Cl. 447,

462 (Fed.Ct.Cl. 1932), to wit:

[B]ut on the contrary have allowed or disallowed the motion as the record
in the case demonstrated either the presence or absence of legal injustice in
view of and in keeping with established precedents. McKay case, 30 C.
Cls. 1; Monroe case,37 C. Cls. 79; Goodrich case, 48 C. Cls. 61; Purcell
Envelope case,48 C. Cls. 66; Axman case, 48 C. Cls. 376; Bush,
Receiver, v. United States, 55 C. Cls. 485; Volk case, 56 C. Cls. 395.

In United Affiliates Corporation v. United States, 2019 WL 2276703, *4
(Fed.Ct.Cl. 2019), to wit:

The Constitution “neither creates nor defines the scope of property interests
compensable under the Fifth Amendment.” Maritrans, Inc. v. United States,
342 F.3d 1344, 1352 (Fed. Cir. 2003) (citing Bd. of Regents of State Colls.
v. Roth, 408 U.S. 564, 577, 92 S.Ct. 2701, 33 L.Ed.2d 548 (1972)). Instead,
courts look to “ ‘existing rules and understandings’ and ‘background
principles’ derived from an independent source, such as state, federal,
or common law” to define the requisite property interest to establish a
taking. Id. (citing Lucas v. S.C. Coastal Council, 505 U.S. 1003.

See Zavlor v. United States, 142 Fed.Cl. 464, 470 (Fed.Ct.Cl. 2019) “Instead, courts look
to “ ‘existing rules and understandings’ and ‘background principles’ derived from an

independent source, such as state, federal, or common law” to define the requisite

Case: 3:19-cv-99 21

Case 3:19-cv-00099-SLG Document 21 Filed 07/15/19 Page 23 of 28
property interest to establish a taking.” Local initative Health Authority for L.A. County

v. United States, 142 Fed.Cl. 1, 20 (Fed.Ct.Cl. 2019).

In Klamath irr. Dist. v. United States, 68 Fed.Cl. 119, 120, (Fed.Ct.Cl. 2005), to
wit:

Nonetheless, a motion for reconsideration of the court's ruling on a partial
summary judgment motion may be filed under RCFC 59(a)(1). That
subparagraph states that “reconsideration may be granted to all or any of
the parties and on all or part of the issues, for any of the reasons
established by the rules of common law or equity applicable as between
private parties in the courts of the United States.”

In Florida Power and Light Co. v. United States, 66 Fed.Cl. 93, 96 (Fed.Ct.Cl.), to
wit:

FRCP 59(a) states the grounds for granting a new trial and presumably a
motion for amendment of judgment:

 

A new trial may be granted to all or any of the parties and on all or part of
the issues (1) in an action in which there has been a trial by jury, for any of
the reasons for which new trials have heretofore been granted in actions at
law in the courts of the United States; and (2) in an action tried without a
jury, for any of the reasons for which rehearings have heretofore been
granted in suits in equity in courts of the United States.

RCFC 59(a) states the grounds:

(1) A new trial or rehearing or reconsideration may be granted to all or any
of the parties and on all or part of the issues, for any of the reasons
established by the rules of common law or equity applicable as between
private parties in the courts of the United States.

Both rules direct a respective court to apply common law or equity rules
to its determinations. In applying RCFC 59, judges of this Court regularly
cite to cases applying FRCP 59. These cases set out the limited
circumstances in which motions to reconsider a judgment may be granted.
The four basic grounds are: (1) to correct manifest errors of law or fact
upon which the judgment is based; (2) so that a party may present
newly discovered or previously unavailable evidence; (3) to prevent
manifest injustice; or (4) when there is an intervening change in the
controlling law. See, e.g., Transonic Sys. v. Non-Invasive Med. Techs.

Case: 3:19-cv-99 22

Case 3:19-cv-00099-SLG Document 21 Filed 07/15/19 Page 24 of 28
Corp., 75 Fed.Appx. 765, 784 (Fed.Cir.2003); Fru—Con Construction Corp.
v. United States, 44 Fed.Cl. 298, 301 (1999).

See also Standard-Vaccuum Oil Co. v. United States, 130 Ct.Cl. 431, 433 (Fed.Ct.Cl.
1955) “Section 2515, 28 U.S.C. provides: ‘New trial; stay of judgment (a) The Court of
14Claims may grant a plaintiff a new trial on any found established by rules of common
law or equity applicable as between private parties.”; Stratigi Housing Finance Corp.
of Travis County v. United States, 87 Fed.Cl. 183, 186 (Fed.Ct.Cl. 2009); Jnnovair
Aviation, Ltd. V. United States, 83 Fed.Cl. 105, 107 (Fed.Ct.Cl. 2008); Government
Systems advisors, Inc. v. United States, 25 Ct.Cl. 554, 554 (Fed.Ct.Cl. 1990) “[M]ust be
based upon manifest error of law, or mistake of fact, and is not intended to give an
unhappy litigant an additional chance to sway the court. Scott Aviation v. United
States, 21 Cl.Ct. 782 (1990); Weaver—Bailey Contractors, Inc. v. United States, 20 Cl.Ct.
158 (1990).”; Keeton Corrections, Inc. v. United States, 69 Fed.Cl. 251, 253 (Fed.Ct.Cl.
2004). Note: Approximately 202 cases in Westlaw in the United States Court of Federal

Claims cite “rules of Common and equity” and RCFC 59.

VIL. Conclusion.
Therefore, Gladden states as an unassailable fact that his Complaint that was filed
into A bona fide “District Court of the United States” arising under Article III Sections 1
and 2 “exercising the judicial Power of the United States” in “all Cases in Law, and in
Equity;” and, this is not a Case that could be clothed under the “public-rights doctrine;”

and, this right is secured for Gladden in the Constitution of the United States arising from

Case: 3:19-cv-99 23

Case 3:19-cv-00099-SLG Document 21 Filed 07/15/19 Page 25 of 28
Article III Sections 1 and 2; and, that this “United States District Court” is merely a
tribunal established under Article I Section 8 Clause 9; and, Congress can’t withdraw the
Common Law and Equity Courts from Gladden; and, the “District Court of the United
States was not abolished in 1948, therein Gladden renews his Demand that this Case be
transferred to a bona fide Article III Section | and 2 Court of the United States exercising
the “judicial Power of the United States” in “all Cases in Law, and Equity” with an bona
fide “independent” Article III Judge.

And further, Gladden Motions for all of BORGHESAN’s pleading be stricken.

And further, Gladden Motions that Docket 10 and all of the Attachments are
properly before a “District Court of the United States” and no Answer to date has been
filed by REIGH.

BORGHESAN and the Court should take Notice also that a case was filed on
July 9", 2019 into the United States Federal Court of Claims being Mooney v. United
States a/k/a United States of America, 1-19-cv-987, which will be one of many

upcoming.

My Hand,

Durrd Dara Yledda

Case: 3:19-cv-99 24

Case 3:19-cv-00099-SLG Document 21 Filed 07/15/19 Page 26 of 28
VIII. Verified Affidavit of David Gary Gladden.

State of Alaska )
\ 56.
United States of America )

Comes now “David Gary Gladden” with this verified Affidavit of the facts in the
Motions filed today on June 18", 2019 and Docket 10 Third Amended Complaint and all
of the Attachments are True and correct under the penalties of perjury.

1. My true name is “David Gary Gladden.”

2. I am of the age of majority and competent to testify to the FACTs in this
Motion and Attachments; and, Docket 10 Third Amended Complaint and all of the
Attachments.

3. I have filed the Complaint in a “District Court of the United States” arising
under Article III Sections | and 2 exercising the “judicial Power of the United States” in
“all Cases in Law, and in Equity.”

4. I did not file these Complaints into an Article I Section 8 Clause 9 “legislative
court.”

5. I do not consent to any Article I Section 8 Clause 9 “legislative Court.”

6. I have been denied “Due Process of Law” to date in an Constitutional Court in
the “State of Alaska” with Alaska being one of the several States.

7. As plead with holdings of the Supreme Court of the United States, Congress

can’t withdraw the Common Law and Equity Courts of Article III Sections 1 and 2 from

Gladden. Dawid any Whaddon

My Hand,
Sworn and subscribed before a Notary public in and for the State of Alaska on
July 15", 2019.

My Civil Commission expires on i) Dl |

   

UAa
Case: 3:19-cv-99 25

Case 3:19-cv-00099-SLG Document 21 Filed 07/15/19 Page 27 of 28
 

STATE OF ALASKA ox
NOTARY PUBLIC figs

Angelina McFer Ss
My Commission Expires: It Df

'

  

 

 

 

[Seal]

IX. Certificate of Service

 

Signature of Notary Public

I certify that a true and correct copy of this Motion and

Attachments were mailed via USPS first class to the

following parties, to wit:

CHRISTINA L. REIGH [Has been Refusing USPS Mail

so will not continue mailing to same.|
P.O. Box 965
Dillingham, Alaska 99576

No Formal Appearance Yet by Dario Borghesan
In the “District Court of the United States”
Courtesy Copy

DARIO BORGHESAN

1031 West Fourth Avenue, Suite 200
Anchorage, Alaska 99501

907-269-5720 Phone

907-279-2834 Fax
Dario.gorghesan@alaska.gov.

Date: Seid 2 15", 2019

Doied X 4

Case: 3:19-cv-99 26

Case 3:19-cv-00099-SLG Document 21 Filed 07/15/19 Page 28 of 28
